Title: 4th.
From: Adams, John Quincy
To: 


       I this day concluded the first volume of my author: and employ’d all the afternoon in copying from it, under heads. As Parsons goes to Boston next week and will stay there so long, that I shall probably finish the book I am now reading before he returns; I enquired of him, what would be best to take up next. He recommended, Sullivan’s lectures, then Wright’s tenures, and then Coke Littelton. This evening I was at Mr. Tufts’s; present at the marriage of his daughter Dolly to Mr. Geo. Odiorne of Exeter. Mr. Cary perform’d the ceremony. I staid there to supper, but came away soon after that, as I spent my time rather tediously. Mercy Brooks from Medford was there: she is one of the very few unmarried women, with whom I can be sociable, after a short acquaintance: whether it is owing to some peculiarity of circumstances, or of character I know not, but the fact I am sure of.
       Two pages since I return’d is quite decent, I can now fairly close my book.
      